Citation Nr: 1116388	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO. 09-50 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1. Entitlement to service connection for right ear hearing loss disability.

2. Entitlement to service connection for left ear hearing loss disability.

3. Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In September 2010 correspondence was received from the Veteran that included argument and photocopies of evidence previously provided in this appeal. The previously considered evidence is discussed in the November 2009 statement of the case issued in this appeal. See 38 C.F.R. § 19.29. The evidence may therefore be considered by the Board without prejudice to the Veteran. 

Further, the Board notes that the documents were received in September 2010, more than 90 days after the Veteran was informed by letter in January 2010 that his appeal had been transferred to the Board. As he has not shown good cause for submitting the materials more than 90 days after the January 2010 letter, the Board will accept the new materials as argument presented before the Board, but the Board is not permitted to accept them insofar as they may be intended or argued to be newly received evidence. See 38 C.F.R. § 20.1304 (with certain exceptions not applicable here, absent showing of good cause Board will not accept additional evidence after 90 days after notification of certification by Board and transfer of records, or date of issuance of Board decision, whichever comes first).


FINDINGS OF FACT

1. The preponderance of the competent medical evidence indicates that the Veteran does not experience current left ear hearing loss disability. 

2. The competent lay and medical evidence is in equipoise as to whether the Veteran experiences current right ear hearing loss disability that is related to acoustic trauma during service.

3. The preponderance of the competent medical evidence demonstrates that the Veteran did not have diabetes mellitus within one year after discharge from active service or until many years after active service.

4. The preponderance of the evidence indicates that the Veteran's service in the waters offshore in Vietnam did not involve duty or visitation in the Republic of Vietnam; the record does not contain credible evidence that the Veteran's ship was present in the inland waterways of Vietnam or that he personally set foot on the land mass of the Republic of Vietnam. 


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss disability are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2. The criteria for service connection for left ear hearing loss disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3. The criteria for service connection for diabetes mellitus, claimed as due to exposure to Agent Orange, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will find that it is at least as likely as not that the Veteran has a current right ear hearing loss disability that began during active service after exposure to acoustic trauma. Accordingly, entitlement to service connection for right ear hearing loss disability will be granted. 

The Board will further find that the preponderance of the competent medical evidence demonstrates that the Veteran does not have a current left ear disability as defined by VA regulations. See 38 C.F.R. § 3.385. Accordingly, entitlement to service connection for left ear hearing loss disability will be denied.

Also, the Board will find that the preponderance of the evidence indicates that the Veteran did not set foot on land in or travel the inland waterways of the Republic of Vietnam during his period of active service. As a result, a presumption of exposure to certain herbicide agents to include Agent Orange is not warranted, and entitlement to service connection for diabetes mellitus, claimed as secondary to exposure to Agent Orange, will be denied.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

In this case, two VCAA letters issued by the RO in February 2009 explained the evidence necessary to substantiate the claims for service connection for bilateral hearing loss, and for service connection for type II diabetes mellitus claimed as due to exposure to Agent Orange. These letters also informed the Veteran of his and VA's respective duties for obtaining evidence. In addition, the VCAA notice letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The letters were provided prior to initial adjudication of the claims, in accordance with Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the duty to assist, the claims file contains service treatment records, service personnel records, results of research from the service department, ships' histories and pages from indicated to be from a ship's cruise book received from the Veteran, reports of private and VA post-service treatment, the Veteran's SSA disability records, and reports of VA examinations. 

As to current treatment records, additional records of ongoing treatment for diabetes mellitus may likely continuously be obtain. However, additional records would only further establish that a current diagnosis of type II diabetes has been rendered by medical professionals, and there is no dispute that the Veteran's diabetes began many years after service, with treatment beginning in January 2004. Further records to this effect would have no reasonable possibility of substantiating the Veteran's claim as far as the determinative matter in his claim for service connection for type II diabetes mellitus-whether the Veteran set foot in Vietnam or was present in the inland waterways in Vietnam during his period of active service. Accordingly, VA's duty to assist does not require that further records of treatment for type II diabetes mellitus be obtained.

The Veteran was provided a VA examination in September 2009 on the matter of whether he has bilateral hearing loss disability that began during service or is related to any incident of service, to include his exposure to noise while serving aboard the USS Intrepid and USS New Jersey in the coastal waters of Vietnam. The examination report reflects a detailed review of the claims file, taking of a detailed history from the Veteran, audiological testing, referencing of the medical literature as to what constitutes expected hearing loss for a person of the Veteran's age, and a well-reasoned conclusion. The examination demonstrates that the Veteran does not have left ear hearing loss disability as defined by VA regulations and is consistent with all other evidence in this regard. Accordingly, the Board finds that the examination report is adequate for purposes of adjudication of the Veteran's claim for service connection for left ear hearing loss disability. 

As the Board will grant service connection for right ear hearing loss disability, the Board need not consider whether the examination report is adequate for the purpose of adjudication of that claim.

In the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim. An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim. See § 3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4). 

A VA examination is not required with respect to the Veteran's claim for service connection for diabetes mellitus. There is no dispute that the onset of diabetes mellitus is many years after service and there is no contention or indication that is began during service or was manifest to a compensable degree within one year of discharge from service. See 38 C.F.R. §§ 3.303, 3.307, 3.309(a). The Veteran contends that it is due to exposure to certain herbicide agents including Agent Orange that he was exposed to while visiting the mainland or travelling the inland waterways of the Republic of Vietnam during his tours of duty in the coastal waters of Vietnam on the USS New Jersey and on the USS Intrepid. 

As will be discussed at length below the Board finds that the evidence does not show that the Veteran served on land or in the inland waterways in Vietnam. The preponderance of the evidence therefore shows that a presumption of exposure to Agent Orange is not warranted. Further, the lay evidence of actual exposure to certain herbicide agents to include Agent Orange during service in Vietnam is not credible. A presumption of service connection for diabetes based on exposure to Agent Orange is therefore not warranted, and because exposure to Agent Orange is not shown a medical opinion as to whether his current diabetes mellitus is due to his claimed exposure to Agent Orange is not required. In sum, an examination is not required because the evidence does not indicate that the Veteran has disability or symptoms that may be associated with his period of active service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Duenas v. Principi, 18 Vet. App. 512 (Fed Cir. 2004). 

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. To decide the appeal would not constitute prejudicial error, as the notification and assistance requirements of the VCAA have been satisfied and the Veteran has been provided a meaningful opportunity to participate in the development of his claim.


Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
   
In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court of Appeals for Veterans Claims held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002).
 
Certain diseases listed at 38 C.F.R. § 3.309(e), to include type II diabetes mellitus, shall be presumed to be due to exposure to such herbicide agents if they have become manifest to a degree of 10 percent or more at any time after service. The relevant regulatory provision to this effect was amended effective August 31, 2010, to include that ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) shall be presumed to be due to exposure to such herbicide agents if they have become manifest to a degree of 10 percent or more at any time after service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii), as amended effective August 31, 2010, by 75 Fed. Reg. 53,202 (August 31, 2010) (emphases added). However, as this case does not involve appeals for any of the newly added disabilities, initial adjudication by the RO under these provisions as newly amended is not required.

Certain chronic disabilities, to include certain types of hearing loss to the extent they may constitute an organic diseases of the nervous system, and diabetes mellitus, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Further, the Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.


Analysis--Right and Left Ear Hearing Loss Disability

Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

At an August 1965 VA audiological examination, with American Standards Associates (A.S.A.) units converted to International Standards Organization (ISO) units, pure tone thresholds in the right ear were 10 decibels at 500 hertz, 15 decibels at 1000 hertz, 15 decibels at 2000 hertz, not measured at 3000 hertz, and 0 decibels at 4000 hertz. Pure tone thresholds in the left ear were 30 decibels at 500 hertz, 15 decibels at 1000 hertz, 20 decibels at 2000 hertz, not measured at 3000 hertz, and 5 decibels at 4000 hertz.   

The Veteran scored 15/15 on whispered voice testing in both ears on July 5, 1967, and on the July 1969 separation examination report no hearing test of any kind was reported. 

At VA treatment in September 2008, the Veteran was noted to have in the right ear normal hearing through 3000 hertz, sloping to a mild to moderately-severe sensorineural hearing loss at 4000-8000 hertz. For the left ear he was noted to have normal hearing through 4000 hertz, sloping to a mild to moderate sensorineural hearing loss at 6000 to 8000 hertz. Word recognition was 92 percent in the right ear and 100 percent in the left ear. The word recognition score of 92 percent in the right ear meets the VA regulatory definition of right ear hearing loss disability. See 38 C.F.R. § 3.385.

At April 2009 VA treatment, the Veteran was noted to have bilateral high frequency hearing loss outside the speech range of frequencies and normal hearing sensitivity for the frequencies form 250 hertz through 3000 hertz. Word recognition ability was indicated to be excellent.

At a VA examination in September 2009, the examiner discussed the Veteran's relevant service treatment records in detail. She noted that upon entrance into service in August 1965 the Veteran presented with normal hearing at his VA examination. She recounted correctly that the Veteran scored 15/15 on whispered voice testing in both ears on July 5, 1967, and that on the July 1969 separation examination report no hearing test of any kind was reported. 

The September 2009 VA examiner recounted the history as presented in the claims file of the Veteran having been exposed to loud noises while aboard the USS Intrepid and the USS New Jersey. He had reported that on one occasion he was standing next to 5-inch guns when they were fired. He had also described exposure to noise in his duties as an interior communications electrician, involving exposure on a regular basis to engine noise. The examiner noted that the Veteran had submitted newspaper articles supporting his statements of involvement in Vietnam and his noise exposure to weapons fire, including 16-inch and 5-inch guns.

At the September 2009 VA examination the Veteran reported a post-service history of recreational hunting and shooting, with consistent use of ear protection while shooting. He denied use of hearing protection while hunting. He reported some occupational woodworking without the use of hearing protection.

At the September 2009 VA audiological examination, pure tone thresholds in the right ear were 15 decibels at 500 hertz, 15 decibels at 1000 hertz, 20 decibels at 2000 hertz, 10 decibels at 3000 hertz, and 30 decibels at 4000 hertz. Pure tone thresholds in the left ear were 15 decibels at 500 hertz, 10 decibels at 1000 hertz, 20 decibels at 2000 hertz, 10 decibels at 3000 hertz, and 30 decibels at 4000 hertz. Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear. 

The examiner noted that the Veteran had experienced noise exposure during active service. She noted that the Veteran's hearing loss at the examination did not meet the criteria for hearing loss disability. From this fact she concluded that it was not at least as likely as not that the Veteran's current bilateral hearing loss met the definition of disabling hearing impairment of adjudication purposes.
Additionally, she compared the Veteran's hearing loss to normative data from tables of age-related hearing loss, and found that the amount of the Veteran's hearing loss was that which would be expected given his current age. 

For the right ear there are inconsistent data as to whether the Veteran meets the VA criteria for right ear hearing loss disability. Specifically, while a speech recognition score of 96 percent was noted for the right ear at an August 2009 VA examination, a speech recognition score of only 92 percent was noted for the right era at VA treatment in September 2008, which is a value of less than 94 percent, and therefore meets the criteria for right ear hearing loss disability. It as appears that Veteran has a hearing loss of a general severity such that it will sometimes measure as a VA hearing loss disability and sometimes not. In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court of Appeals for Veterans Claims held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. With these considerations in mind, the Board finds that the evidence is at least in equipoise as to whether the Veteran has during the pendency of the current claim experienced a current right ear hearing loss disability that meets the criteria of 38 C.F.R. § 3.385.

The September 2009 VA examiner did not acknowledge that during treatment in September 2008 the Veteran's speech discrimination was evaluated as 92 percent, which would meet the VA criteria for hearing loss disability. Further, in considering whether the degree of hearing loss shown was related to noise exposure during active service, the September 2009 VA examiner found that the Veteran's degree of hearing loss was that which would be expected given his current age, but did not account for the consistent post-service discrepancy in measured hearing acuity between the better left ear and the worse right ear. These represent significant omissions in the determinations and reasoning of the VA examiner and diminish the probative weight of her medical opinion. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence, and that the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion).

Moreover, the Board notes that upon examination upon entry into active service, pure tone thresholds measured better in the right than the left ear; thus, the Veteran's credible report of a sensation of greater hearing loss in the right ear at discharge from service is not indicated by medical evidence to be related to a pattern of hearing acuity that existed prior to service.
The Board has reviewed the history provided to the VA examiner at his September 2009 VA examination and finds that the VA examiner elicited a credible history from the Veteran. This history included reports by the Veteran that while on the USS New Jersey he stepped out on deck when a 5-inch gun mount started firing; that following this incident, he had a ringing in his ears that eventually improved and went way; and that the firing occurred on the right side so that he believed this was why his right ear hearing was worse than his left ear. The Veteran further recounted that he did not receive hearing test upon discharge even though he thought he had a hearing loss. All of this history is consistent with certain facts of record, such as that he was likely exposed to acoustic trauma; that his right ear hearing acuity measured better than left ear hearing acuity at entry into service but now measures worse than his left ear hearing acuity; and the section for audiological emanation results on his July 1969 service discharge examination was left blank. 

In light of the above considerations, and after affording all benefit of the doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the Veteran has right ear hearing loss disability that began during active service after exposure to acoustic trauma. Accordingly, entitlement to service connection for right ear disability is warranted.

The Board notes that for the left ear there is no evidence of left ear hearing loss that meets or approximates the criteria for left ear hearing loss disability. That is, there is no evidence of audiological findings for the left ear meeting or approximating the criteria of an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent. See 38 C.F.R. § 3.385.

Because the Veteran does not have current left ear hearing loss disability for VA benefits purposes, entitlement to service connection for left ear hearing loss disability is not warranted. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.385. As the preponderance of the evidence indicates that no current left ear hearing loss disability is present, the benefit of the doubt is not for application in resolution of this aspect of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis--Diabetes Mellitus claimed as due to Agent Orange

Statements received from the Veteran and VA and private medical records indicate treatment for type II diabetes mellitus beginning in approximately 2003 or 2004. There is no assertion of a diagnosis of diabetes mellitus prior to this time or prior to many years after active service. Detailed records of treatment for diabetes mellitus were among the records received from the SSA in August 2009. There is no reasonable possibility that obtaining further records of such treatment would substantiate the Veteran's claim. Although ongoing detailed records of treatment of diabetes mellitus are no doubt available, they would not be relevant to the claim for service connection based on a presumption of exposure to Agent Orange, as there is no question that the condition began many years after service and they would at most only further demonstrate that the diagnosis was valid. In a statement received in January 2004, the Veteran indicated that his diabetes mellitus began in January 2004, and a letter dated in January 2004 from Neil J. Cichetti, it was indicated that the Veteran was undergoing diet and weight loss management to control his disease.

Service connection will be presumed for certain chronic diseases, including diabetes mellitus and malignant tumors, if manifest to a compensable degree within one year after discharge from active duty. 38 C.F.R. §§ 3.307, 3.309(a).

As discussed above, in the present case, there is no contention, diagnosis or other indication of diabetes mellitus within one year of the Veteran's discharge from active service. Accordingly, a presumption of service connection for diabetes mellitus pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a) is not warranted.

Importantly for this case, the law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). In this respect, if a veteran was exposed to an herbicide agent during active service type II diabetes mellitus shall be service-connected, if the disorder became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6), and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § 3.309(e).

As noted above, if a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), the veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (emphasis added); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (finding valid VA's interpretation that grants the presumption of exposure to Agent Orange to a veteran who set foot in Vietnam or served on a vessel that traveled on inland waterways of Vietnam, but not to a veteran who served on a vessel in the waters off the coast of Vietnam without setting foot in or travelling the inland waterways of Vietnam). 

In the Veteran's September 2006 application for service connection for diabetes mellitus he indicated that he served in Vietnam on two separate occasions, from June 1967 to November 1967 on the USS Intrepid, and from September 1968 to March 1969 on the USS New Jersey. Service department records and results of research of the  U.S. Armed Services Center for Research of Unit Records (USCRUR) verify that this is accurate. As a consequence, the Veteran received multiple awards and decorations recognizing his service in the Vietnam war.
In a letter dated in March 2007, the RO requested that the Veteran state whether he ever stepped foot on Vietnam soil. In July 2007, the Veteran wrote to the RO, answering "yes, but at this present time I do not have verification."  He further wrote that "I'm sorry that I cannot recall the exact time frame." The Veteran provided a what appears to be an informal Marine Corps document indicating that the Veteran had been appointed an honorary "Ground Pounder," which he indicated in a written statement he received as a certificate for landing party training while in Little Creek, Virginia. He also submitted a photocopy from what he indicated to be "a USS New Jersey cruise book titled, 'Dreadnaught 68-69' where we did an exchange with the troops on land." The photocopied page said to be from the cruise book contains the caption "Exchange visits with our customers on the beach" and two pictures of what appear to be personnel handling firearms on land in Vietnam.

The Veteran has not contended that the cruise book picture depicted him personally present during an exchange visit, or an exchange visit where he was personally present. Thus, the apparent cruise book entry is not evidence probative of the Veteran having served on land in Vietnam.

In January 2009 the Veteran submitted from the Internet a battle record of the USS New Jersey, but this contained no indication of the Veteran having served on land in the Republic of Vietnam or the USS New Jersey having travelled in the inland waterways of Vietnam.
 
Also of record are February 2009 printouts from the Internet regarding the USS Intrepid and USS New Jersey, from the Dictionary of American Naval Fighting Ships, but these contain no evidence tending to indicate that the Veteran set foot on land in Vietnam or that the vessels travelled in the inland waterways of Vietnam. 

In February 2009 the RO sent the Veteran a letter requesting that he provide with respect to claimed exposure the herbicides while in Vietnam 1) the name of the ship he was on, 2) the dates of herbicide exposure (limited to a 60 day period), and 3) a detailed description of how he was exposed to herbicides. He was advised that he could include statements from people who knew of his exposure. 

In June 2009 the RO received from the USCRUR section of the service department a detailed command history of the USS Intrepid and the USS New Jersey for the time periods during which the Veteran served on those ships. The only indicated duty involving visit to the soil of Vietnam was a November 17, 1967, visit of the USS Intrepid Band, the "Oceanaries," flying from the USS Intrepid flight deck for a 10-day USO tour of Vietnam. The service department indicated that deck logs would not be useful in answering the RO's request for information because they may indicate aircraft or boats arriving and departing but do not list passengers by name, unless that individual is a very important person or high-ranking officer. It was further noted that deck logs do not normally list the destinations of these aircraft and vessels. It was suggested that information regarding the duties and assignments requiring the Veteran to go ashore in the Republic of Vietnam may be in his Official Military Personnel File.

In March 2009 the RO received from the Veteran photocopies of several newspaper articles regarding duties of the USS Intrepid and USS New Jersey in the waters off of Vietnam. None of these articles reference the crew visiting the land of Vietnam or the vessels travelling into the inland waterways of Vietnam.

In a statement dated in March 2009 the Veteran wrote that while aboard the USS New Jersey he was in the inland waters so the ship could shoot farther in land, and that while on the USS New Jersey he was very near the coast of Vietnam. The Board notes however that the USS New Jersey is a battleship of relatively large size; and that there is no indication in any service department research, newspaper article, or ships' history, as reflected in the claims file, to indicate that the USS New Jersey navigated the inland waters of Vietnam. 

In this regard, the Board finds that the statement of the Veteran that the vessel navigated in the inland waters of Vietnam is so inconsistent with the evidence of record as to be to the substantial detriment of his credibility in claiming to have been exposed to herbicide agents to include Agent Orange while serving in Vietnam. Further, as to whether he was near the coast of Vietnam while on the USS Intrepid or USS New Jersey is not probative of whether he set foot in Vietnam or travelled the inland waterways of Vietnam. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Also in his March 2009 statement, the Veteran wrote that he had undergone landing party training (as discussed above, this took part in the United States) with the United States Marine Corps, and added that while in Vietnam he took part in exchange visits on ground in Vietnam. 

The Board finds the document from the Marine Corps indicating that the Veteran was an honorary "ground pounder," by the Veteran's account as a result of training that took place in Virginia, to be of no probative value as to the factual matter of whether he set foot in Vietnam or whether the USS New Jersey or USS Intrepid was present in the inland waterways of Vietnam while he was onboard those ships. The indicated inference that because he had landing party training that he would have taken part in exchange visits is far too tenuous as a practical matter and as a matter of logic to be of any probative value.

Additionally, the Board notes that in March 2009 the Veteran indicated that he took part in exchange visits (plural, emphasis added) in Vietnam, whereas in June 2007 he wrote that "we did an exchange with the troops on land...  I'm sorry I cannot recall the exact time frame," referring to one instance of an exchange visit which he could not recall. The later assertion that he performed exchange visits as opposed to the earlier assertion that he went on one exchange visit is to the substantial detriment of the credibility of both assertions. 

Further inconsistent with prior statements is a written statement received from the Veteran in September 2010 stating that while aboard the USS New Jersey he went on an exchange visit (singular) with the US Army (possibly the 101st Airborne Division). He again attached the page and photos said to be from the USS New Jersey cruise book of an exchange visit between the Navy and Army. He provided no details as to the nature or circumstances of the exchange visit. He still provided no information as to the time frame of the exchange visit. As compared to the March 2009 statement which asserted that he took part in exchange visits (plural), the clear meaning of the June 2007 and September 2009 assertions is that he had participated in one exchange visit; the lack of any detail as to the nature of the visit or visits and the changing over time of his account further undermines his credibility. 

As suggested by the service department, the RO obtained the Veteran's complete Official Military Personnel File (OMPF). The OMPF is extensive and makes no reference to duties or incidents involving serving on the land mass of Vietnam or in the inland waterways of Vietnam.

The Veteran further wrote in March 2009 as follows:

I was exposed at all times to AO, but especially when we went inland waters on the USS New Jersey  and I was part of the on ground Landing Party exchange. Agent Orange was sprayed and in the air all the time. Helicopters landed on our ships all the time which would have [A]gent [O]range all over them. We were exposed in the inland waters.

This too detracts from the Veteran's credibility. Again, the Board finds it factually unlikely and contradicted by ships' histories and service department research any claim that the USS New Jersey, a relatively large battleship, served in inland waterways of Vietnam. The statement of the Veteran that he, who served on large ships as an interior communications electrician, was "exposed at all times" to Agent Orange is facially implausible, also to the detriment of his credibility as to whether he was exposed to certain herbicide agents to include Agent Orange. His assertions that he was part of the on ground landing exchange without any details as to what this involved or when or where such exchanges took place render these assertions very difficult to believe. 

In addition, the Board notes that such exaggerated, inconsistent, vague and sweeping assertions have made it very difficult for VA to assist in attempting to substantiate his assertions; more specific, detailed and consistent assertions that would be more susceptible to verification by service department research might have rendered the Veteran's assertions more credible and facilitated further VA assistance. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board has reviewed the information provided by the service department and the numerous ships' histories and battle histories of record with an eye toward the possibility that the USS Intrepid or USS New Jersey may have travelled the inland waters of Vietnam. For the time period that the Veteran served on the USS Intrepid the service department indicated that the ship conducted special operations in the Gulf of Tonkin; that the vessel's band "catapulted from the USS Intrepid flight deck" for a 10-day USO tour of Vietnam; and that the vessel made ports of call in Subic Bay, the Republic of the Philippines, Hong Kong, Singapore, Sasebo, Japan, Yokosuka, Japan, Sidney, Australia, and Wellington, New Zealand.  Notably absent from these official records is any mention of a port call in Vietnam. 

The service department indicated that the USS New Jersey conducted Naval Gunfire Support (NFGS) operations in the coastal waters of the Republic of Vietnam (emphasis added) near the demilitarized zone, off of the coast of the Republic of Vietnam near the demilitarized zone, and made ports of call in Subic Bay, the Republic of the Philippines, and Yokosuka, Japan. 

The report from the service department is detailed and it appears very unlikely that it would have omitted details as to either the USS Intrepid or the USS New Jersey having entered the inland waterways of Vietnam. The additional articles pertaining to the ships' histories are consistent with the service department information, and also contain no indication of the USS New Jersey travelling the inland waterways of Vietnam.

At all events, the ships' records are highly probative evidence because they were generated with the specific view of recording the events they describe.  In this respect, they are akin to official records, which generally enjoy a high degree of probative value in the law.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

In light of foregoing, the Board finds that the preponderance of the evidence indicates that the Veteran did not travel the inland waterways of Vietnam while serving on the USS New Jersey and USS Intrepid, and that he did not participate in an exchange visit or exchange visits with troops on land while serving aboard the USS New Jersey. His accounts that he did so are not credible and are not consistent with Internet, newspaper, and service department documentation of record. 

Consequently, a presumption of exposure to certain herbicide agents to include Agent Orange while serving in the Republic of Vietnam is not warranted. Because a presumption of exposure to herbicide agents is not warranted, and the factual assertions of the Veteran of exposure to herbicide agents are not credible, the criteria for a presumption of entitlement to service connection for diabetes mellitus based on exposure to certain herbicide agents to include Agent Orange are not met. See 38 C.F.R. § 3.307, 3.309(3); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

For the reasons set forth above, the presumption of service connection for type II diabetes mellitus based on exposure to Agent Orange, or based on a showing of diabetes mellitus to a compensable degree within one year after discharge from active service, are not met. Additionally, there is no evidence and no contention that the Veteran's diabetes mellitus began during active service or is related to any incident of service other than claimed exposure to herbicide agents to include Agent Orange. Accordingly, the criteria for service connection for type II diabetes mellitus are not met and entitlement to service connection for this disability is not warranted.

As the preponderance of the evidence is against the claim for service connection for type II diabetes mellitus, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for right ear hearing loss disability is granted.

Entitlement to service connection for left ear hearing loss disability is denied.

Entitlement to service connection for diabetes mellitus is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


